
	
		II
		Calendar No. 567
		112th CONGRESS
		2d Session
		S. 1223
		IN THE SENATE OF THE UNITED STATES
		
			June 16, 2011
			Mr. Franken (for
			 himself, Mr. Blumenthal,
			 Mr. Coons, Mr.
			 Sanders, Mr. Durbin,
			 Mr. Menendez, and
			 Mrs. Feinstein) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		
			December 17, 2012
			Reported by Mr. Leahy,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To address voluntary location tracking of electronic
		  communications devices, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Location Privacy Protection Act of
			 2011.
		2.DefinitionIn this Act, the term geolocation
			 information has the meaning given that term in section 2713 of title 18,
			 United States Code, as added by this Act.
		3.Voluntary
			 location tracking of electronic communications devices
			(a)In
			 generalChapter 121 of title 18, United States Code, is amended
			 by adding at the end the following:
				
					2713.Voluntary
				location tracking of electronic communications devices
						(a)DefinitionsIn
				this section—
							(1)the term
				covered entity means a nongovernmental individual or entity
				engaged in the business, in or affecting interstate or foreign commerce, of
				offering or providing a service to electronic communications devices,
				including, but not limited to, offering or providing electronic communication
				service, remote computing service, or geolocation information service;
							(2)the term
				electronic communications device means any device that—
								(A)enables access to,
				or use of, an electronic communications system, electronic communication
				service, remote computing service, or geolocation information service;
				and
								(B)is designed or
				intended to be carried by or on the person of an individual or travel with the
				individual, including, but not limited to, a vehicle the individual
				drives;
								(3)the term
				express authorization means express affirmative consent after
				receiving clear and prominent notice that—
								(A)is displayed by
				the electronic communications device, separate and apart from any final end
				user license agreement, privacy policy, terms of use page, or similar document;
				and
								(B)provides
				information regarding—
									(i)what geolocation
				information will be collected; and
									(ii)the specific
				nongovernmental entities to which the geolocation information may be
				disclosed;
									(4)the term
				geolocation information—
								(A)means any
				information—
									(i)concerning the
				location of an electronic communications device that is in whole or in part
				generated by or derived from the operation or use of the electronic
				communications device; and
									(ii)that may be used
				to identify or approximate the location of the electronic communications device
				or the individual that is using the device; and
									(B)does not include
				any temporarily assigned network address or Internet protocol address of the
				individual; and
								(5)the term
				geolocation information service means the provision of a global
				positioning service or other mapping, locational, or directional information
				service.
							(b)Collection or
				disclosure of geolocation information to or by nongovernmental
				entities
							(1)In
				generalExcept as provided in paragraph (2), a covered entity may
				not knowingly collect, receive, record, obtain, or disclose to a
				nongovernmental individual or entity the geolocation information from an
				electronic communications device without the express authorization of the
				individual that is using the electronic communications device.
							(2)ExceptionsA
				covered entity may knowingly collect, receive, record, obtain, or disclose to a
				nongovernmental individual or entity the geolocation information from an
				electronic communication device without the express authorization of the
				individual that is using the electronic communications device if the covered
				entity has a good faith belief that the collection, receipt, recording,
				obtaining, or disclosure is—
								(A)necessary to
				locate a minor child or provide fire, medical, public safety, or other
				emergency services;
								(B)for the sole
				purpose of transmitting the geolocation information to the individual or
				another authorized recipient, including another third party authorized under
				this subparagraph; or
								(C)expressly required
				by statute, regulation, or appropriate judicial process.
								(c)Anti-Cyberstalking
				protectionNot earlier than 24 hours, and not later than 7 days,
				after the time an individual provides express authorization to a covered entity
				providing a geolocation information service to the individual for the express
				purpose of authorizing disclosure of geolocation information relating to the
				individual to another individual, the covered entity shall provide the
				individual a verification displayed by the electronic communications device
				that informs the individual—
							(1)that geolocation
				information relating to the individual is being disclosed to another
				individual; and
							(2)how the individual
				may revoke consent to the collection, receipt, recording, obtaining, and
				disclosure of geolocation information relating to the individual.
							(d)Civil
				remedies
							(1)Action by
				Attorney General of the United StatesIf the Attorney General of
				the United States has reasonable cause to believe that an individual or entity
				is violating this section, the Attorney General may bring a civil action in an
				appropriate United States district court.
							(2)Action by State
				attorneys generalIf the attorney general of a State has
				reasonable cause to believe that an interest of the residents of the State has
				been or is threatened or adversely affected by a violation of this section, the
				attorney general of the State may bring a civil action on behalf of the
				residents of the State in an appropriate United States district court.
							(3)Right of
				actionAny individual aggrieved by any action of an individual or
				entity in violation of this section may bring a civil action in an appropriate
				United States district court.
							(4)Pending
				proceedings
								(A)Federal
				actionIf the Attorney General has brought a civil action
				alleging a violation of this section, an attorney general of a State or private
				person may not bring a civil action under this subsection against a defendant
				named in the civil action relating to a violation of this section that is
				alleged in the civil action while the civil action is pending.
								(B)State
				actionIf the attorney general of a State has brought a civil
				action alleging a violation of this section, an individual may not bring a
				civil action under this subsection against a defendant named in the civil
				action for a violation of this section that is alleged in the civil action
				while the civil action is pending.
								(5)ReliefIn
				a civil action brought under this subsection, the court may award—
								(A)actual damages,
				but not less than damages in the amount of $2,500;
								(B)punitive
				damages;
								(C)reasonable
				attorney's fees and other litigation costs reasonably incurred; and
								(D)such other
				preliminary or equitable relief as the court determines to be
				appropriate.
								(6)Period of
				limitationsNo civil action may be brought under this subsection
				unless such civil action is begun within 2 years from the date of the act
				complained of or the date of discovery.
							(7)Limitation on
				liabilityA civil action may not be brought under this subsection
				relating to any collection, receipt, recording, obtaining, or disclosure of
				geolocation information that is authorized under any other provision of law or
				appropriate legal process.
							(e)Effects on other
				law
							(1)In
				generalThis section shall supersede a provision of the law of a
				State or political subdivision of a State that requires or allows collection or
				disclosure of geolocation information prohibited by this section.
							(2)Common carriers
				and cable servicesThis section shall not apply to the activities
				of an individual or entity to the extent the activities are subject to section
				222 or 631 of the Communications Act of 1934 (47 U.S.C. 222 and
				551).
							.
			(b)Technical and
			 conforming amendmentsChapter 121 of title 18, United States
			 Code, is amended—
				(1)in the table of
			 sections, by adding at the end the following:
					
						
							2713. Voluntary location tracking of
				electronic communications devices.
						
						;
				  
					and(2)in section
			 2702—
					(A)in subsection (b),
			 by striking A provider and inserting Except as provided
			 under section 2713, a provider; and
					(B)in subsection (c),
			 by striking A provider and inserting Except as provided
			 under section 2713, a provider.
					4.Geolocation
			 information used in interstate domestic violence or stalking
			(a)In
			 generalChapter 110A of title
			 18, United States Code, is amended—
				(1)by redesignating section 2266 as section
			 2267;
				(2)by inserting after section 2265 the
			 following:
					
						2266.Geolocation
				information used in interstate domestic violence or stalking
							(a)Offenses;
				unauthorized disclosure of geolocation information in aid of interstate
				domestic violence or stalkingA covered entity that—
								(1)knowingly and
				willfully discloses geolocation information about an individual to another
				individual;
								(2)knew that a
				violation of section 2261, 2261A, or 2262 would result from the disclosure;
				and
								(3)intends to aid in
				a violation of section 2261, 2261A, or 2262 as a result of the
				disclosure,
								shall be punished as provided in
				subsection (b).(b)PenaltiesA
				covered entity that violates subsection (a) shall be fined under this title,
				imprisoned for not more than 2 years, or
				both.
							;
				and
				(3)in section 2267, as so redesignated, by
			 adding at the end the following:
					
						(11)Covered entity;
				geolocation informationThe terms covered entity and
				geolocation information have the meanings given those terms in
				section
				2713.
						.
				(b)Technical and
			 conforming amendments
				(1)Title
			 10Section 1561a(b) of title 10, United States Code, is amended
			 by striking section 2266(5) and inserting section
			 2267(5).
				(2)Title
			 18Title 18, United States Code, is amended—
					(A)in section
			 1992(d)(14), by striking section 2266 and inserting
			 section 2267; and
					(B)in chapter
			 110A—
						(i)in the table of
			 sections, by striking the item relating to section 2266 and inserting the
			 following:
							
								
									2266 Geolocation information used in
				interstate domestic violence or stalking.
									2267.
				Definitions.
								
								;
				  
							and(ii)in section
			 2261(b)(6), by striking section 2266 of title 18, United States
			 Code, and inserting section 2267.
						(3)Omnibus Crime
			 Control and Safe Streets Act of 1968Section 2011(c) of title I
			 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C.
			 3796gg–5(c)) is amended by striking section 2266 and inserting
			 section 2267.
				5.Sale of
			 geolocation information of young children
			(a)In
			 generalChapter 110 of title
			 18, United States Code, is amended—
				(1)by inserting after section 2252C the
			 following:
					
						2252D.Sale of
				geolocation information of young childrenAny person who knowingly and willfully sells
				the geolocation information of not less than 1,000 children under 11 years of
				age shall be fined under this title, imprisoned for not more 2 years, or
				both.
						;
				and
				(2)in section 2256—
					(A)in paragraph (8),
			 by striking the period at the end and inserting a semicolon;
					(B)in paragraph (9),
			 by striking the period at the end and inserting a semicolon;
					(C)in paragraph (10), by striking
			 and at the end;
					(D)in paragraph (11), by striking the period
			 at the end and inserting ; and; and
					(E)by adding at the end the following:
						
							(12)the term
				geolocation information has the meaning given that term in section
				2713.
							.
					(b)Technical and
			 conforming amendmentThe table of sections for chapter 110 of
			 title 18, United States Code, is amended by inserting after the item relating
			 to section 2252C the following:
				
					
						2252D. Sale of geolocation information
				of young
				children.
					
					.
			6.National baseline
			 study of use of geolocation data in violence against women
			(a)In
			 generalThe National Institute of Justice, in consultation with
			 the Office on Violence Against Women, shall conduct a national baseline study
			 to examine the role of geolocation information in violence against
			 women.
			(b)Scope
				(1)In
			 generalThe study conducted under subsection (a) shall examine
			 the role that various new technologies that use geolocation information may
			 have in the facilitation of domestic violence, dating violence, or stalking,
			 including, but not limited to—
					(A)global positioning
			 system technology;
					(B)smartphone mobile
			 applications;
					(C)in-car navigation
			 devices; and
					(D)geo-tagging
			 technology.
					(2)EvaluationThe
			 study conducted under subsection (a) shall evaluate the effectiveness of the
			 responses of Federal, State, tribal, and local law enforcement agencies to the
			 conduct described in paragraph (1).
				(3)RecommendationsThe
			 study conducted under subsection (a) shall propose recommendations to improve
			 the effectiveness of the responses of Federal, State, tribal, and local law
			 enforcement agencies to the conduct described in paragraph (1).
				(c)Task
			 force
				(1)In
			 generalThe Attorney General, acting through the Director of the
			 Office on Violence Against Women, shall establish a task force to assist in the
			 development and implementation of the study conducted under subsection (a) and
			 guide implementation of the recommendations proposed under subsection
			 (b)(3).
				(2)MembersThe
			 task force established under paragraph (1) shall include—
					(A)representatives
			 from—
						(i)the National
			 Institute of Standards and Technology; and
						(ii)the Federal Trade
			 Commission; and
						(B)representatives
			 appointed by the Director of the Office on Violence Against Women from—
						(i)the offices of
			 attorney generals of States;
						(ii)national violence
			 against women nonprofit organizations; and
						(iii)the industries
			 related to the technologies described in subsection (b)(1).
						(d)ReportNot
			 later than 2 years after the date of enactment of this Act, the Attorney
			 General shall submit to the Committee on the Judiciary of the Senate and the
			 Committee on the Judiciary of the House of Representatives a report that
			 describes the results of the study conducted under subsection (a).
			7.Geolocation crime
			 reporting center
			(a)In
			 generalThe Attorney General,
			 acting through the Director of the Federal Bureau of Investigation, and in
			 conjunction with the Director of the Bureau of Justice Assistance, shall create
			 a mechanism using the Internet Crime Complaint Center to register complaints of
			 crimes the conduct of which was aided by use of geolocation information.
			(b)ReportNot
			 later than 18 months after the date of enactment of this Act, the Attorney
			 General, acting through the Director of the Federal Bureau of Investigation,
			 and in conjunction with the Director of the Bureau of Justice Assistance, shall
			 submit to the Committee on the Judiciary of the Senate and the Committee on the
			 Judiciary of the House of Representatives a report that—
				(1)discusses the
			 information obtained using the mechanism created under subsection (a);
				(2)evaluates the
			 potential risks that the widespread availability of geolocation information
			 poses in increasing crimes against person and property;
				(3)describes programs
			 of State and municipal governments intended to reduce these risks; and
				(4)makes
			 recommendations on measures that could be undertaken by Congress to reduce or
			 eliminate these risks.
				8.National
			 geolocation curriculum developmentThe Attorney General shall develop a
			 national education curriculum for use by State and local law enforcement
			 agencies, judicial educators, and victim service providers to ensure that all
			 courts, victim advocates, and State and local law enforcement personnel have
			 access to information about relevant laws, practices, procedures, and policies
			 for investigating and prosecuting the misuse of geolocation information.
		
	
		1.Short titleThis Act may be cited as the
			 Location Privacy Protection Act of
			 2012.
		2.DefinitionIn this Act, the term geolocation
			 information has the meaning given that term in section 2713 of title 18,
			 United States Code, as added by this Act.
		3.Voluntary location
			 tracking of electronic communications devices
			(a)In
			 generalChapter 121 of title 18, United States Code, is amended
			 by adding at the end the following:
				
					2713.Voluntary location
				tracking of electronic communications devices
						(a)DefinitionsIn
				this section—
							(1)the term covered
				entity means a nongovernmental individual or entity engaged in the
				business, in or affecting interstate or foreign commerce, of offering or
				providing a service to electronic communications devices, including, but not
				limited to, offering or providing an electronic communication service, remote
				computing service, or geolocation information service;
							(2)the term electronic
				communications device means any device that—
								(A)enables access to, or use
				of, an electronic communications system, electronic communication service,
				remote computing service, or geolocation information service; and
								(B)is designed or intended
				to be carried by or on the person of an individual or travel with the
				individual, including, but not limited to, in or as part of a vehicle the
				individual drives;
								(3)the term express
				authorization means express affirmative consent after receiving clear
				and prominent notice that—
								(A)is displayed by the
				electronic communications device, separate and apart from any final end user
				license agreement, privacy policy, terms of use page, or similar document;
				and
								(B)provides information
				regarding—
									(i)what geolocation
				information will be collected, received, recorded, or obtained;
									(ii)the specific individuals
				or nongovernmental entities to which the geolocation information may be
				disclosed by the covered entity; and
									(iii)how the individual may
				electronically revoke consent to the collection, receipt, recording, obtaining,
				and disclosure of the geolocation information;
									(4)the term
				geolocation information—
								(A)means any
				information—
									(i)concerning the location
				of an electronic communications device that is in whole or in part generated by
				or derived from the operation or use of the electronic communications device;
				and
									(ii)that may be used to
				identify the location of the individual that is using the device;
									(B)includes, but is not
				limited to—
									(i)Global Positioning System
				data and data from multilateration of cell antennae signals, WiFi signals, or
				other technologies; and
									(ii)cellular antenna
				connection records, including data regarding the geographic location,
				attributes, and sectors of the antenna transmitting a wire or electronic
				communication to or from an electronic communications device; and
									(C)does not include—
									(i)the name of the
				individual;
									(ii)the home, business, or
				billing address of the individual, or any of the component parts of such an
				address;
									(iii)the local and long
				distance telephone connection records, or records of session times and
				durations, of the individual;
									(iv)the length of service
				(including start date) and types of service utilized by the individual;
									(v)the telephone or
				instrument number or other subscriber number or identity, including any network
				or Internet Protocol address, of the individual; and
									(vi)the means and source of
				payment for a service (including any credit card or bank account number) of the
				individual;
									(5)the term
				geolocation information service means the provision of a global
				positioning service or other mapping, locational, or directional information
				service; and
							(6)the term
				knowingly means having actual knowledge.
							(b)Collection or
				disclosure of geolocation information to or by nongovernmental
				entities
							(1)In
				generalExcept as provided in paragraphs (2) and (3), a covered
				entity may not knowingly collect, receive, record, obtain, or disclose to a
				nongovernmental individual or entity the geolocation information from an
				electronic communications device without the express authorization of the
				individual that is using the electronic communications device.
							(2)ExceptionsA
				covered entity may knowingly collect, receive, record, obtain, or disclose to a
				nongovernmental individual or entity the geolocation information from an
				electronic communications device without the express authorization of the
				individual that is using the electronic communications device if the covered
				entity has a good faith belief that the collection, receipt, recording,
				obtaining, or disclosure is—
								(A)to allow a parent or
				legal guardian to locate a minor child;
								(B)for the provision of
				fire, medical, public safety, or other emergency services;
								(C)for the sole purpose of
				transmitting the geolocation information to the individual or another
				authorized recipient, including another third party authorized under this
				subparagraph;
								(D)necessary to protect the
				rights or property of the covered entity, or protect customers of the covered
				entity or other covered entities from fraudulent, abusive, or unlawful use of,
				or subscription to, such services;
								(E)pursuant to a court
				order, in a civil proceeding upon a showing of compelling need for the
				information that cannot be accommodated by any other means, if—
									(i)the individual is given
				reasonable notice, by the person seeking the disclosure, of the court
				proceeding relevant to the issuance of the court order; and
									(ii)the individual is
				afforded the opportunity to appear and contest the claim of the person seeking
				the disclosure;
									(F)requested by a law
				enforcement or intelligence agency of the United States, a State, or a
				political subdivision of a State pursuant to any lawful authority or activity,
				including under this chapter, chapter 119, the Foreign Intelligence
				Surveillance Act of 1978 (50 U.S.C. 1801 et seq.), the Federal Rules of
				Criminal Procedure, or any other provision of Federal or State law, if the
				covered entity uses the geolocation information collected, received, recorded,
				or obtained in response to the request solely for law enforcement or
				intelligence purposes; or
								(G)a collection of
				geolocation information that is necessary for network operation by an
				individual or entity that is subject to section 222 or 631 of the
				Communications Act of 1934, if the entity only uses the information solely for
				purposes of network operation.
								If an
				order is granted under subparagraph (E), the court shall impose appropriate
				safeguards against unauthorized disclosure.(3)Rules of
				construction
								(A)One time
				consentA covered entity shall not be required to obtain express
				authorization for each individual collection, receipt, recording, obtaining, or
				disclosure of geolocation information for which an express authorization is
				required under paragraphs (1) and (2) if—
									(i)an express authorization
				was obtained before the initial collection, receipt, recording, obtaining, or
				disclosure;
									(ii)the nature of the
				geolocation information being collected, received, recorded, or obtained has
				not changed since the express authorization; and
									(iii)the geolocation
				information is being disclosed to a nongovernmental individual or entity
				specified at the time of the express authorization.
									(B)First party
				responsibilityA covered entity that collects, receives, records,
				or obtains geolocation information from the covered entity that initially
				collected, received, recorded, or obtained the geolocation information from the
				electronic communications device shall not be required to obtain an express
				authorization for that collection, receipt, recording, or obtaining or any
				subsequent disclosures of the geolocation information.
								(C)Legacy and future
				devicesA covered entity that has a reasonable belief that it is
				impossible to communicate the information described in subsection (a)(3)(B) by
				means of a display on the electronic communications device, as required under
				subsection (a)(3)(A), may communicate the information and obtain the express
				affirmative consent required under paragraph (1) orally or in writing.
								(D)Shared
				devicesA covered entity shall not be required to obtain an
				express authorization for the collection, receipt, recording, obtaining, or
				disclosure of geolocation information from an individual if the covered
				entity—
									(i)does not have actual
				knowledge that the electronic device from which the covered entity is
				collecting, receiving, recording, or obtaining geolocation information is being
				used by an individual different from the individual from whom the covered
				entity obtained express authorization; and
									(ii)is not collecting,
				receiving, recording, or obtaining the geolocation information of the
				individual in a manner that the covered entity knows and intends to be
				imperceptible to the individual.
									(c)Anti-Cyberstalking
				protectionExcept for an instance in which geolocation
				information is being collected under the exception described in subsection
				(b)(2)(F), if a covered entity collects, receives, records, or obtains the
				geolocation information of an individual in a manner that the covered entity
				knows and intends to be imperceptible to the individual, not earlier than 24
				hours and not later than 7 days after the initial collection, receipt,
				recording, or obtaining, the covered entity shall provide the individual a
				notice that informs the individual—
							(1)what geolocation
				information relating to the individual is being collected, received, recorded,
				or obtained;
							(2)the nongovernmental
				individuals or entities to which the geolocation information has been or is
				being disclosed; and
							(3)how the individual may
				electronically revoke consent to the collection, receipt, recording, obtaining,
				and disclosure of the geolocation information.
							(d)Civil remedies
							(1)Action by attorney
				general of the United StatesIf the Attorney General of the
				United States has reasonable cause to believe that an individual or entity is
				violating this section, the Attorney General may bring a civil action in an
				appropriate United States district court.
							(2)Action by State
				attorneys generalIf the attorney general of a State has
				reasonable cause to believe that an interest of the residents of the State has
				been or is threatened or adversely affected by a violation of this section, the
				attorney general of the State may bring a civil action on behalf of the
				residents of the State in an appropriate United States district court.
							(3)Right of
				actionAny individual aggrieved by any action of an individual or
				entity in violation of this section may bring a civil action in an appropriate
				United States district court.
							(4)Effect on other
				proceedings
								(A)Federal
				actionOn and after the date on which the Attorney General of the
				United States files a civil action alleging a violation of this section, an
				attorney general of a State or an individual may not bring a civil action under
				this subsection against a defendant named in the civil action relating to a
				violation of this section that is alleged in the civil action.
								(B)State
				actionOn and after the date on which the attorney general of a
				State files a civil action alleging a violation of this section, an individual
				may not bring a civil action under this subsection against a defendant named in
				the civil action for a violation of this section that is alleged in the civil
				action.
								(5)ReliefIn
				a civil action brought under this subsection, the court may award—
								(A)actual damages, but not
				less than damages in the amount of $2,500;
								(B)punitive damages;
								(C)reasonable attorney’s
				fees and other litigation costs reasonably incurred; and
								(D)such other preliminary or
				equitable relief as the court determines to be appropriate.
								(6)Period of
				limitations
								(A)In
				generalSubject to subparagraph (B), a civil action may not be
				brought under this subsection unless the civil action is filed not later than 2
				years after the later of the date of the act complained of or the date of
				discovery of the act complained of.
								(B)LimitationIn
				no instance may a civil action be filed under this subsection after the date
				that is 10 years after the date of the act complained of.
								(7)Limitation on
				liabilityA civil action may not be brought under this subsection
				relating to any collection, receipt, recording, obtaining, or disclosure of
				geolocation information that is explicitly authorized under another provision
				of Federal law.
							(e)Effects on other
				law
							(1)In
				generalThis section shall supersede a provision of the law of a
				State or political subdivision of a State that requires or allows collection,
				receipt, recording, obtaining or disclosure of geolocation information
				prohibited by this section.
							(2)State consumer
				protection lawsNothing in this section shall be construed to
				preempt the law of a State that grants greater consumer protections relating to
				the collection, receipt, recording, obtaining, or disclosure of geolocation
				information from electronic communications devices.
							(3)Rights and
				remediesNothing in this section shall be construed to effect the
				rights and remedies of any individual under any other State or Federal
				law.
							(4)Common carriers and
				cable servicesThis section shall not apply to the activities of
				an individual or entity to the extent the activities are subject to section 222
				or 631 of the Communications Act of 1934 (47 U.S.C. 222 and
				551).
							.
			(b)Technical and
			 conforming amendmentsChapter 121 of title 18, United States
			 Code, is amended—
				(1)in the table of sections,
			 by adding at the end the following:
					
						
							2713. Voluntary location tracking of electronic
				communications devices.
						
						;
				  
					and(2)in section 2702—
					(A)in subsection (b), by
			 striking A provider and inserting Except as provided
			 under section 2713, a provider; and
					(B)in subsection (c), by
			 striking A provider and inserting Except as provided
			 under section 2713, a provider.
					(c)Effective
			 dateThis section and the amendments made by this section shall
			 take effect 180 days after the date of enactment of this Act.
			4.Geolocation information
			 used in interstate domestic violence or stalking
			(a)In
			 generalChapter 110A of title 18, United States Code, is
			 amended—
				(1)by redesignating section
			 2266 as section 2267;
				(2)by inserting after
			 section 2265 the following:
					
						2266.Geolocation
				information used in interstate domestic violence or stalking
							(a)Offenses; unauthorized
				disclosure of geolocation information in aid of interstate domestic violence or
				stalkingA covered entity or an employee of a covered entity
				that—
								(1)knowingly and
				intentionally discloses geolocation information about an individual to another
				individual;
								(2)knew that a violation of
				section 2261, 2261A, or 2262 could result from the disclosure; and
								(3)intends to aid in a
				violation of section 2261, 2261A, or 2262 as a result of the disclosure,
								shall be punished as provided in
				subsection (b).(b)PenaltiesA
				covered entity or employee of a covered entity that violates subsection (a)
				shall be fined under this title, imprisoned for not more than 2 years, or
				both.
							;
				and
				(3)in section 2267, as so
			 redesignated, by adding at the end the following:
					
						(11)Covered entity;
				geolocation informationThe terms covered entity,
				geolocation information, and knowingly have the
				meanings given those terms in section
				2713.
						.
				(b)Technical and
			 conforming amendments
				(1)Title
			 10Section 1561a(b) of title 10, United States Code, is amended
			 by striking section 2266(5) and inserting section
			 2267(5).
				(2)Title
			 18Title 18, United States Code, is amended—
					(A)in section 1992(d)(14),
			 by striking section 2266 and inserting section
			 2267; and
					(B)in chapter 110A—
						(i)in the table of sections,
			 by striking the item relating to section 2266 and inserting the
			 following:
							
								
									2266. Geolocation information used in
				interstate domestic violence or stalking.
									2267.
				Definitions.
								
								;
							and(ii)in section 2261(b)(6),
			 by striking section 2266 of title 18, United States Code, and
			 inserting section 2267.
						(3)Omnibus crime control
			 and safe streets act of 1968Section 2011(c) of title I of the
			 Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796gg–5(c)) is
			 amended by striking section 2266 and inserting section
			 2267.
				5.National study of use of
			 geolocation data in violence against women
			(a)In
			 generalThe National Institute of Justice, in consultation with
			 the Office on Violence Against Women, shall conduct a national study to examine
			 the role of geolocation information in violence against women.
			(b)Scope
				(1)In
			 generalThe study conducted under subsection (a) shall examine
			 the role that various new technologies that use geolocation information may
			 have in the facilitation of domestic violence, dating violence, sexual assault,
			 or stalking, including, but not limited to—
					(A)global positioning system
			 technology;
					(B)smartphone mobile
			 applications;
					(C)in-car navigation
			 devices; and
					(D)geo-tagging
			 technology.
					(2)RecommendationsThe
			 study conducted under subsection (a) shall propose recommendations to improve
			 the effectiveness of the responses of Federal, State, tribal, and local law
			 enforcement agencies to the conduct described in paragraph (1).
				(c)ConsultationThe
			 Attorney General, acting through the Director of the Office on Violence Against
			 Women and the Director of the National Institute of Justice, shall consult with
			 representatives from the Federal agencies, offices of State attorneys general,
			 national victim advocacy organizations and the industries related to the
			 technologies described in subsection (b)(1) to assist in the development and
			 implementation of the study conducted under subsection (a) and guide
			 implementation of the recommendations proposed under subsection (b)(3).
			(d)ReportNot
			 later than 2 years after the date of enactment of this Act, the Attorney
			 General shall submit to the Committee on the Judiciary of the Senate and the
			 Committee on the Judiciary of the House of Representatives a report that
			 describes the results of the study conducted under subsection (a).
			6.Geolocation crime
			 information and reporting
			(a)ImplementationThe
			 Attorney General shall direct the Internet Crime Complaint Center to provide
			 education and awareness information to the public and law enforcement and
			 register complaints regarding the abuse of geolocation information to commit
			 domestic violence, dating violence, sexual assault, stalking, or other related
			 crimes.
			(b)ConsultationsIn
			 determining what information will be provided to the public and collected in
			 complaints under subsection (a), the Attorney General shall consult with
			 nongovernmental entities that have demonstrated expertise relating to the abuse
			 of the Internet or geolocation information to commit stalking, domestic
			 violence, dating violence, sexual assault, or other related crimes.
			(c)ReportNot
			 later than 18 months after the date of enactment of this Act, the Attorney
			 General shall submit to the Committee on the Judiciary of the Senate and the
			 Committee on the Judiciary of the House of Representatives a report that
			 discusses and summarizes the information collected in complaints filed under
			 subsection (a).
			7.National geolocation
			 curriculum training
			(a)In
			 generalThe Attorney General, through the Director of the Office
			 on Violence Against Women, may make grants to entities to develop and provide
			 training to law enforcement officers, prosecutors, judges, and victim service
			 personnel throughout the United States regarding relevant Federal, State,
			 territorial, or local law and promising practices, procedures, and policies
			 relating to investigating and prosecuting the misuse of geolocation information
			 in the commission of stalking, domestic violence, dating violence, sexual
			 assault, and other crimes.
			(b)ApplicationAn
			 eligible entity desiring a grant under this section shall submit an application
			 to the Attorney General at such time, in such manner, and accompanied by such
			 information as the Attorney General may reasonably require.
			
	
		December 17, 2012
		Reported with an amendment
	
